DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Groups A, C, and E (claims 1, 3-5, 10-13, and 16-19) in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that amended independent claims 1 and 6 of the present application have unity of invention.  This is not found persuasive because even though the amended claims overcome the original restriction; claim 1 of the present application is rejected. The present application lacks unity of invention between amended independent claims 1 and 6; therefore, the restriction is maintained as proper.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “preset processing device” (Claims 4, 12, and 18 described in Fig. 8 [0041-0042]). The recitation of “preset processing device” is being interpreted under 112(f). The limitation “preset processing device” is not further defined within the present application and no corresponding structure is disclosed. As such, the limitation “preset processing device” is rejected under 112(a) and 112(b) as set forth below. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4, 12, and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In re claims 4, 12, and 18; the limitation “preset processing device” appears to lack support in the application as originally filed. The present application fails to provide the meets and bounds of the “preset processing device” under 112(f); as such possession of the limitation as recited has not been demonstrated at the time of filing and is rejected under 112(a) as failing to comply with the written description requirement. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 4, 12, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 4, 12, and 18; the limitation(s), “preset processing device” are unclear. The limitation of “preset processing device” is confusing; the present application as originally filed provides no further disclosure regarding the preset processing device nor a corresponding structure and in part renders the claim indefinite. As such, the limitation “preset processing device” is rejected under 112(b).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20190346166), and further in view of Cheng (CN 104748289 A).
In re claim 1, Koizumi discloses an air conditioner networking method comprising: 
acquiring indoor unit information of a target air conditioner indoor unit of an air conditioner by a remote controller (“… the micro 22 reads the indoor-unit identification information from the memory 25 and provides the information to the third communication unit 24. The third communication unit 24 transmits the indoor-unit identification information to the remote control 30”; [0046]); 
matching an air conditioner outdoor unit corresponding to the target air conditioner indoor unit according to the indoor unit information (“… fourth communication unit 31 acquires control instruction information for controlling operations of the outdoor and indoor units 10 and 20 from the micro 32 and transmits the acquired information to the indoor unit 20. Furthermore, the fourth communication unit 31 receives the outdoor-unit identification information and the indoor-unit identification information from the indoor unit 20 and provides these pieces of information to the micro 32.”; [0035, 0048-49]); and 
establishing a communication connection between the target air conditioner indoor unit and the matched air conditioner outdoor unit further comprising:
determining, by the remote controller, the target air conditioner indoor unit according to the indoor unit information returned by each air conditioner indoor unit (“If at least either the number of outdoor units 10 or the number of indoor units 20 is plural in the air-conditioning apparatus 1, the remote control 30 can store outdoor-unit identification information and indoor-unit identification information of all of the outdoor and indoor units controlled by the remote control 30”; [0055, 0040]). 

Koizumi lacks:
transmitting, by the remote controller, a communication request to a plurality of air conditioner indoor units of the air conditioner; and

Examiners Note: It should be noted that Koizumi discloses consideration for an air conditioning system as taught comprising a plurality of indoor and outdoor units. Moreover, Koizumi discloses a remote control further comprising a display unit (35) capable of displaying the product model names and the serial numbers of the outdoor and indoor units based on the identification information of the system [0040]. “…Although the configuration of the air-conditioning apparatus 1 including one outdoor unit 10 and one indoor unit 20 has been described as an example, the configuration is not limited to this example. For example, either the number of outdoor units 10 or the number of indoor units 20 may be plural. Alternatively, both the number of outdoor units 10 and the number of indoor units 20 may be plural. In other words, the number of outdoor units 10 and the number of indoor units 20 can be appropriately determined depending on circumstances in which the air-conditioning apparatus 1 is installed.” [0054- 0055]
Regarding the limitation, “…transmitting, by the remote controller, a communication request to a plurality of air conditioner indoor units of the air conditioner”; Cheng discloses in a similar invention, regarding communication methods for air conditioner systems, a consideration for an external wireless module configured with communication requests to obtain a MAC address of each internal wireless module, encode each acquired MAC address to form a communication address of each internal machine, and send a communication address of each internal device to a corresponding internal wireless device [0016].
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Koizumi to include transmitting, by the remote controller, a communication request to a plurality of air conditioner indoor units of the air conditioner, as taught by Cheng.
One of ordinary skill in the art would recognize the benefits of this modification as it would enable communication between a controller and multiple air conditioning units, improving communication efficiency between the multi-connection remote control and external machines can be improved [0019].
In re claim 4, Koizumi discloses the air conditioner networking method according to claim 1, further comprising:
Attorney Docket No. 05408-2005617determining a malfunctioned outdoor unit model of a malfunctioned outdoor unit when the air conditioner outdoor unit malfunctions; acquiring outdoor unit information corresponding to the malfunctioned outdoor unit model; and transmitting the outdoor unit information to a preset processing device. (“when the abnormal condition occurs in the air-conditioning apparatus. The remote controller is configured to obtain the outdoor-unit identification information from the outdoor unit and to obtain the indoor-unit identification information from the indoor unit.”; [0007, 0057-0058, 0062])  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20190346166) and Cheng (CN 104748289 A), as applied to claim 1 above and further in view of Kawai (US 20140324231 A1).
In re claim 3, Koizumi lacks the air conditioner networking method according to claim [[2]], further comprising: setting the target air conditioner indoor unit as a main air conditioner indoor unit; and setting the remote controller as a main remote controller. 
Regarding the limitation; Kawai discloses in a similar invention, regarding an air conditioner and remote control, a consideration for a system comprising a pairing-setting unit with a main machine registration function that registers a pair of, for example, the air conditioning unit (12A) and the remote controller (14A) as a main machine, out of the plurality of air conditioning units (12A to 12C) and the plurality of remote controllers (14A to 14C). [0044]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the system of Koizumi to include setting the target air conditioner indoor unit as a main air conditioner indoor unit; and setting the remote controller as a main remote controller as, taught by Kawai. 
One of ordinary skill in the art would recognize the benefits of this modification as it would yield a remote control system configured to allocate remote controls to corresponding air conditioning unit accordingly, preventing unintended or unintentional commands from other control devices from affecting established communications between a paired remote and air conditioning unit. 
Claim(s) 10, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20190346166) and Cheng (CN 104748289 A), as applied to claim 1 above and further in view of Amano (US 10291425 B2).
In re claim 10, Koizumi discloses a terminal configured to perform the air conditioner networking method according to claim 1 based. (“The air-conditioning system 100 further includes the information terminal 40 connected to the remote control 30 and communicating with the remote control 30 and the server 50 connected to the information terminal 40 via the network 5 and communicating with the information terminal 40. The information terminal 40 obtains the identification information of the air-conditioning apparatus 1 from the remote control 30 and stores the obtained identification information to the server 50.”; [0058]) 
Koizumi lacks: a terminal, comprising: 
a memory; and 
a processor coupled to the memory and configured to perform the air conditioner networking method according to claim 1 based on instructions stored in the memory.

Regarding the limitations; It should be noted that the system of Koizumi discloses the use of memory and it is understood that the use of a processor is often necessary in enabling control methods, nevertheless Koizumi remains silent as to distinctly disclosing the use of a processor coupled to a memory configured to carry out instructions; However, Amano discloses in a similar invention, regarding a terminal and control method, considerations for “… the terminal apparatus including a processor and a memory, the memory storing setting information specifying a plurality of air conditioners designated as targets of the remote control” [Claim 1]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Koizumi to include a processor coupled to the memory and configured to perform the air conditioner networking method based on instructions stored in the memory, as taught by Amano. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the necessary electronic components used to program, store, and carry out electronic control methods; enabled through the use of a processor configure to read instructions from memory.  
In re claim 11, Koizumi discloses the terminal according to claim 10, wherein the system is further configured to perform: 
transmitting a communication request to an air conditioner indoor unit of the air conditioner; and determining the target air conditioner indoor unit according to the indoor unit information returned by each air conditioner indoor unit.  (“The information terminal 40 receives the identification information of the air-conditioning apparatus 1 from the remote control 30, transmits the information to a server 50 in the cloud connected via a network 5, such as the Internet, and stores the information to the server 50… the remote control 30 can store outdoor-unit identification information and indoor-unit identification information of all of the outdoor and indoor units controlled by the remote control 30. The information terminal 40 and the server 50 can store the identification information of the air-conditioning apparatus 1, stored in the remote control 30, in a manner similar to that in the example of FIG. 1.”; [0039, 0052, 0055]).  

Koizumi lacks:
wherein the processor is further configured to perform
transmitting a communication request to a plurality of air conditioner indoor units of the air conditioner

Regarding the limitation, “wherein the processor is further configured to perform”; the missing limitation is similar in scope to those disclosed in claim 10. For more discussion regarding the claimed limitation; please see in re claim 10.
Regarding the limitation, “…transmitting a communication request to a plurality of air conditioner indoor units of the air conditioner”; the missing limitation is similar in scope to those disclosed in claim 1. For more discussion regarding the claimed limitation; please see in re claim 1.
In re claim 12, Koizumi discloses the terminal according to claim 10, wherein the system is further configured to perform: 
determining a malfunctioned outdoor unit model of a malfunctioned outdoor unit when the air conditioner outdoor unit malfunctions; acquiring outdoor unit information corresponding to the malfunctioned outdoor unit model; and transmitting the outdoor unit information to a preset processing device. (“When an abnormal condition occurs, the product model names and the serial numbers included in the identification information are displayed on the remote control 30, so that the user can readily determine, for example, a model or type of the air-conditioning apparatus 1. The air-conditioning system 100 further includes the information terminal 40 connected to the remote control 30 and communicating with the remote control 30 and the server 50 connected to the information terminal 40 via the network 5 and communicating with the information terminal 40.”; [0057-0058])

Koizumi lacks:
wherein the processor is further configured to perform

Regarding the limitation, “wherein the processor is further configured to perform”; the missing limitation is similar in scope to those disclosed in claim 10. For more discussion regarding the claimed limitation; please see in re claim 10.
Claim(s) 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (US 20190346166) and Cheng (CN 104748289 A), as applied to claim 1 above and further in view of Amano (US 10291425B2).
In re claim 16, Koizumi lacks a non-transitory computer readable storage medium storing computer instructions thereon that are executed by a processor to perform operations of the air conditioner networking method according to claim 1.  
Regarding the limitation; Amano discloses in a similar invention, regarding a terminal and control method, a consideration for “A non-transitory computer readable recording medium storing a program executed by a terminal apparatus… the terminal apparatus including a processor and a memory, the memory storing setting information specifying a plurality of air conditioners designated as targets of the remote control, the program causing the processor of the terminal apparatus to” [Claim 12]
It would have been obvious to one of ordinary skill in the art at the time the instant application was filed to modify the proposed system of Koizumi to include non-transitory computer readable storage medium storing computer instructions thereon that are executed by a processor to perform operations of the air conditioner networking method according to claim 1, as taught by Amano. 
One of ordinary skill in the art would recognize the benefits of this modification as it would provide the necessary electronic components used to program, store, and carry out electronic control methods; enabled through the use of a non-transitory computer readable storage medium storing computer instructions thereon that are executed by a processor.  
In re claim 17, Koizumi discloses wherein the operations further comprise:      
transmitting, by the remote controller, a communication request to an air conditioner indoor unit of the air conditioner; and determining, by the remote controller, the target air conditioner indoor unit according to the indoor unit information returned by each air conditioner indoor unit.  (“The information terminal 40 receives the identification information of the air-conditioning apparatus 1 from the remote control 30, transmits the information to a server 50 in the cloud connected via a network 5, such as the Internet, and stores the information to the server 50… the remote control 30 can store outdoor-unit identification information and indoor-unit identification information of all of the outdoor and indoor units controlled by the remote control 30. The information terminal 40 and the server 50 can store the identification information of the air-conditioning apparatus 1, stored in the remote control 30, in a manner similar to that in the example of FIG. 1.”; [0039, 0052, 0055]).  

Koizumi lacks:
the non-transitory readable storage medium according to claim 16
a communication request to a plurality of air conditioner indoor units of the air conditioner

Regarding the limitation, “the non-transitory readable storage medium according to claim 16…”; the missing limitation is similar in scope to those disclosed in claim 16. For more discussion regarding the claimed limitation; please see in re claim 16.
Regarding the limitation, “a communication request to a plurality of air conditioner indoor units of the air conditioner…”; the missing limitation is similar in scope to those disclosed in claim 1. For more discussion regarding the claimed limitation; please see in re claim 1.
In re claim 18, Koizumi discloses wherein the operations further comprise:
determining a malfunctioned outdoor unit model of a malfunctioned outdoor unit when the air conditioner outdoor unit malfunctions; acquiring outdoor unit information corresponding to the malfunctioned outdoor unit model; and transmitting the outdoor unit information to a preset processing device. (“When an abnormal condition occurs, the product model names and the serial numbers included in the identification information are displayed on the remote control 30, so that the user can readily determine, for example, a model or type of the air-conditioning apparatus 1. The air-conditioning system 100 further includes the information terminal 40 connected to the remote control 30 and communicating with the remote control 30 and the server 50 connected to the information terminal 40 via the network 5 and communicating with the information terminal 40.”; [0057-0058])

Koizumi lacks:
the non-transitory readable storage medium according to claim 16,


Regarding the limitation, “the non-transitory readable storage medium according to claim 16…”; the missing limitation is similar in scope to those disclosed in claim 16. For more discussion regarding the claimed limitation; please see in re claim 16.
Allowable Subject Matter
Claims 5, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In re claims 5, 13, and 19; the claimed limitations are similar in scope in that each claim individually discloses determining an indoor air-conditioner unit corresponding to a malfunctioning outdoor unit and matching the indoor unit with a functional idle replacement outdoor unit in order to re-establish operational communication. 
While the prior art discloses consideration for notifying a technician upon detecting abnormal conditions indicative of a malfunctions within an air conditioner system, there lacks consideration for remote control or terminal systems in which malfunctioning air-conditioning units are automatically identified and remotely replaced by an idle operational air-conditioning unit so that communication will not be interrupted; allowing the user to maintain predetermined environmental conditions without the delay of having to wait while maintenance personal address malfunctioning units, improving the overall user experience. 
Conclusion
See PTO-892: Notice of references cited. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/MARC E NORMAN/Primary Examiner, Art Unit 3763